Citation Nr: 1139090	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 
In February 2010, the Board of Veterans' Appeals (Board) reopened a claim for service connection for bilateral hearing loss and remanded the reopened claim and the issue of service connection for tinnitus to the Department of Veterans Affairs (VA) regional office in Des Moines, Iowa (RO) for additional treatment reports and a nexus opinion.

As additional medical records and an informed VA examination and nexus opinion were obtained and added to the claims files, there has been substantial compliance with the February 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

Additional evidence was added to the claims files in October 2011, which is after the most recent supplemental statement of the case, along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for bilateral hearing loss and tinnitus; and he has otherwise been assisted in the development of his claims.

2.  The Veteran was a combat engineer and was exposed to acoustic trauma.  

3.  The Veteran's statements that he currently has hearing loss and tinnitus due to service are not competent.

4.  The VA opinions in January 2005, February 2007, and June 2010 that the Veteran's hearing loss and tinnitus are not due to service is competent, credible, and probative.

5.  The Veteran does not have a hearing loss that is causally related to service.

6.  The Veteran does not have tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met as the disorder was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   

2.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO sent the Veteran a letter in September 2006, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter. 

In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in the September 2006 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA audiological examinations were conducted in January 2005, February 2007, and June 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

The Veteran seeks service connection for a bilateral hearing loss and tinnitus.  He has contended that his exposure to acoustic trauma in service resulted in his current bilateral hearing loss and tinnitus. 


Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or findings of a hearing loss or tinnitus.  Pure tone thresholds on induction audiological examination in March 1966 and separation evaluation in August 1968 are all 5 decibels or lower.

According to private medical records from Dubuque Otolaryngology Head and Neck Surgery, which include February 2003 and February 2006 uninterpreted audiograms, it was noted in February 2003 that the Veteran had a three year history of hearing loss; he denied tinnitus.  He reported loud noise exposure; he drove a truck for UPS.  It was reported in February 2006 that the Veteran had been exposed to acoustic trauma in service and that he had tinnitus.  It was also noted in February 2006 that used to work at UPS and drove a truck that was "pretty noisy."

The March 2003 assessment from Medical Associates Clinic was asymmetric sensorineural hearing loss and vestibulitis.

The Veteran noted on VA evaluation in January 2005 that he had been a combat engineer in Vietnam and had been exposed to acoustic trauma from combat; he denied tinnitus.  Audiological evaluation showed bilateral sensorineural hearing loss beginning at 3000 hertz on the right and at 2000 hertz on the left.  The examiner conclude that it was likely that the Veteran's hearing loss was due to noise exposure subsequent to service and it was less likely than not that his hearing loss was related to service because his hearing was normal at service discharge and he noted the onset of hearing loss sometime after service.



VA treatment reports dated from February to August 2006 reveal that the Veteran said in February 2006 that his tinnitus began in the left ear approximately one month earlier; he was unsure if he had it in the right ear.  He was fitted for a hearing aid.

A VA audiological evaluation was conducted in February 2007.  The Veteran had bilateral sensorineural hearing loss beginning at 3000 hertz in the right ear and at 2000 hertz in the left ear.  The examiner concluded that the Veteran's bilateral hearing loss was not related to service.  The examiner noted that tinnitus was not present in 2003 or 2005, and that the Veteran's current tinnitus was not related to service.

According to an August 2007 medical report from M. D. Redman, M.D., the Veteran had a significant history of noise exposure in service.  It was noted that an audiogram showed a moderate to high frequency sensorineural hearing loss, symmetrical in nature, with speech reception thresholds of 20 in the right ear and 15 in the left ear and 80 percent discrimination on the right and 72 percent on the left.  The assessment was history of significant noise exposure in the military with associated sensorineural hearing loss with tinnitus.

According to July 2009 statements from P.L.H. and D.L.A., two of the Veteran's commanders in service, the Veteran was exposed to very high noise levels from heavy equipment, tank, machine gun, and small arms fire.

The Veteran complained on VA audiological evaluation in June 2010 of decreased hearing and tinnitus.  This evaluation included review and discussion of the relevant evidence in the claims files.  Testing revealed pure tone thresholds at the relevant frequencies from 500 to 4000 hertz of 55 decibels from 2000 to 4000 hertz in the left ear and of 50 decibels at 3000 and 4000 hertz in the right ear.  The diagnoses were mild to moderate high frequency sensorineural hearing loss in the right ear and moderately severe high frequency sensorineural hearing loss in the left ear, and tinnitus.  

While the examiner noted that the Veteran was exposed to acoustic trauma in service, the examiner concluded in June 2010 that the Veteran's bilateral hearing loss was not causally related to noise exposure in service because hearing was within normal limits, with no significant threshold shifts, on audiological examination one month before service separation and because defective hearing was not shown until a number of years after separation.  The examiner noted that Dr. Redman's opinion was based primarily on the Veteran's description of noise exposure in service and did not include a review of the claims files.  The VA examiner concluded that the Veteran's tinnitus was not due to service noise exposure because he denied having tinnitus until 2006.

Evidence added to the claims files in October 2011 includes information on the types of hearing loss and a noise study completed in the same type of vehicle which the Veteran operated for UPS, which was noted to be below the 85 decibel threshold for the Occupational Health and Safety Administration.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Veteran is a combat Veteran.  As noted above, although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The above evidence reveals that the initial notation of a problem with hearing loss or tinnitus was not until February 2003, which is many years after service discharge, when the Veteran said that he had a three year history of hearing loss and denied having tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

Although there is medical evidence both for and against the claim, the evidence against the claim has more probative value.  Dr. Redman concluded in August 2007 that the Veteran's current bilateral hearing loss and tinnitus are causally related to service noise exposure; however, this opinion is not based on a review of the claims files, as were the VA opinions in 2005, 2007, and 2010, and it does not discuss the negative evidence on file.  In contrast, the June 2010 VA opinion discusses all of the evidence on file, including the evidence in favor of the claims, and concludes that the Veteran's current bilateral hearing loss and tinnitus are not due to service noise exposure because his hearing was normal on audiological evaluation one month prior to service separation and because the Veteran has reported that his hearing loss and tinnitus did not begin until many years after discharge.

While the Veteran is competent to report his hearing and tinnitus symptoms, he reported in February 2003 that his hearing loss began in 2000 and he noted in February 2006 that his tinnitus began in 2006.  In light of the evidence noted above, the Veteran is not competent to opine that he currently has hearing loss and tinnitus due to service.  The July 2009 lay statements that the Veteran was exposed to acoustic trauma in service have also been considered in this case.  While the Board does not dispute that the Veteran was exposed to acoustic trauma in service, the evidence as a whole, as discussed above, does not show hearing loss or tinnitus due to service.  Consequently, service connection for bilateral hearing loss and tinnitus are denied. 

As this case has already been remanded for a current evaluation and nexus opinion and the evidence discussed above includes the Veteran's service treatment records, his post-service treatment reports, several VA examinations and opinions, and a private medical opinion, the Board does not agree with the September 2011 request on behalf of the Veteran that this case should be remanded for another evaluation.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


